DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In response to Applicant’s claims filed on March 22, 2019, claims 1-18 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US Pub. No. 20170052995) and Clark et al. (US Pub. No. 20170161311) in further view of Duan et al. (US Pub. No. 20120197884).

With respect to claim 1, Wang t al. teaches a method for determining a knowledge sample data set, comprising: 

acquiring a preset number of subject-predicate-object (SPO) triplet formats and source texts (See Paragraph 72 “information of each entity in the current set of triples”); 

acquiring, according to the SPO triplet formats, n SPO entries corresponding to the SPO triplet formats (See Paragraph 74 “The relationship among the entities, the first information and the second information is clarified by illustrated in the form of triples”); 
re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text (See Paragraph 31 “the first information may be extracted from the text information when determined to be included in the text information, and the knowledge base may be constructed based on the first information and the corresponding entity. For example, the knowledge base may be constructed to include at least the first information and the corresponding entity”);
determining k second texts that meet the SPO triplet formats from the m first texts, and generating a second knowledge sample data set, wherein each sample in the second knowledge sample data set comprises a four-tuple composed of S, P, O, and a second text (See Paragraph 6 “extracting first information, if the first information is determined to be included in the text information, and constructing the knowledge base based on the first information and an entity corresponding to the first information”).  Wang et al. not disclose re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text.
re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text (“filter modules for filtering content based upon predefined parameters, etc.). The host device 112 may, in some embodiments, be connected to an output device. The output device may include a device that is useable to read, listen to, or watch a target work, background works, or marked up portions of the target work that include clear labels to aid a user in correcting potential inconsistencies in the target work,” See Paragraph 27 and “A natural language processing system may parse this sentence to identify a subject ("George II"), a predicate ("is the"), and an object ("King of England"). Based on the parsing, the natural language processing system may generate nodes for "George II" and "King of England." The nodes may be connected by an edge denoting a relationship between the nodes (i.e., indicating that George II is the King of England),” See Paragraph 60).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) with Clark et al. (knowledge graphs).  This would have facilitated generating resource description framework benchmarks.  See Clarke et al. Paragraphs 1-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  
Wang et al. as modified by Clark et al. do not disclose generating a target knowledge sample data set.
	However, Duan et al. teaches generating a target knowledge sample data set according to the first knowledge sample data set and the second knowledge sample data set (See Paragraph 81 “generate benchmark dataset”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) and Clark et al. (knowledge graphs) with Duan et al.  (benchmark graph data).  This would have facilitated generating resource description framework benchmarks.  See Duan et al. Paragraphs 4-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  

	With respect to claim 7,Wang et al. teaches an apparatus for determining a knowledge sample data set, comprising a processor and a memory having executable instructions stored thereon that when executed by the processor cause the processor to: 
Acquire a preset number of subject-predicate-object (SPO) triplet formats and source texts (See Paragraph 72 “information of each entity in the current set of triples”); 

acquiring, according to the SPO triplet formats, n SPO entries corresponding to the SPO triplet formats (See Paragraph 74 “The relationship among the entities, the first information and the second information is clarified by illustrated in the form of triples”); 
search, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text (See Paragraph 31 “the first information may be extracted from the text information when determined to be included in the text information, and the knowledge base may be constructed based on the first information and the corresponding entity. For example, the knowledge base may be constructed to include at least the first information and the corresponding entity”);
determine k second texts that meet the SPO triplet formats from the m first texts, and generating a second knowledge sample data set, wherein each sample in the second knowledge sample data set comprises a four-tuple composed of S, P, O, and a second text (See Paragraph 6 “extracting first information, if the first information is determined to be included in the text information, and constructing the knowledge base based on the first information and an entity corresponding to the first information”).  Wang et al. not disclose re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text.
However, Clark et al. teaches re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text (“filter modules for filtering content based upon predefined parameters, etc.). The host device 112 may, in some embodiments, be connected to an output device. The output device may include a device that is useable to read, listen to, or watch a target work, background works, or marked up portions of the target work that include clear labels to aid a user in correcting potential inconsistencies in the target work,” See Paragraph 27 and “A natural language processing system may parse this sentence to identify a subject ("George II"), a predicate ("is the"), and an object ("King of England"). Based on the parsing, the natural language processing system may generate nodes for "George II" and "King of England." The nodes may be connected by an edge denoting a relationship between the nodes (i.e., indicating that George II is the King of England),” See Paragraph 60).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) with Clark et al. (knowledge graphs).  This would have facilitated generating resource description framework benchmarks.  See Clarke et al. Paragraphs 1-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  
Wang et al. as modified by Clark et al. not disclose generating a target knowledge sample data set.
	However, Duan et al. teaches generating a target knowledge sample data set according to the first knowledge sample data set and the second knowledge sample data set (See Paragraph 81 “generate benchmark dataset”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) and Clark et al. (knowledge graphs) with Duan et al.  (benchmark graph data).  This would have facilitated generating resource description framework benchmarks.  See Duan et al. Paragraphs 4-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  

With respect to claim 13, Wang et al. teaches a non-volatile computer storage medium, wherein the non-volatile storage medium stores a computer program, the computer program, when executed, implements: 
acquiring a preset number of subject-predicate-object (SPO) triplet formats and source texts (See Paragraph 72 “information of each entity in the current set of triples”); 

acquiring, according to the SPO triplet formats, n SPO entries corresponding to the SPO triplet formats (See Paragraph 74 “The relationship among the entities, the first information and the second information is clarified by illustrated in the form of triples”); 
searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text (See Paragraph 31 “the first information may be extracted from the text information when determined to be included in the text information, and the knowledge base may be constructed based on the first information and the corresponding entity. For example, the knowledge base may be constructed to include at least the first information and the corresponding entity”);
determining k second texts that meet the SPO triplet formats from the m first texts, and generating a second knowledge sample data set, wherein each sample in the second knowledge sample data set comprises a four-tuple composed of S, P, O, and a second text (See Paragraph 6 “extracting first information, if the first information is determined to be included in the text information, and constructing the knowledge base based on the first information and an entity corresponding to the first information”).  Wang et al. not disclose re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text.
However, Clark et al. teaches re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text (“filter modules for filtering content based upon predefined parameters, etc.). The host device 112 may, in some embodiments, be connected to an output device. The output device may include a device that is useable to read, listen to, or watch a target work, background works, or marked up portions of the target work that include clear labels to aid a user in correcting potential inconsistencies in the target work,” See Paragraph 27 and “A natural language processing system may parse this sentence to identify a subject ("George II"), a predicate ("is the"), and an object ("King of England"). Based on the parsing, the natural language processing system may generate nodes for "George II" and "King of England." The nodes may be connected by an edge denoting a relationship between the nodes (i.e., indicating that George II is the King of England),” See Paragraph 60).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) with Clark et al. (knowledge graphs).  This would have facilitated generating resource description framework benchmarks.  See Clarke et al. Paragraphs 1-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  
Wang et al. as modified by Clark et al. not disclose generating a target knowledge sample data set.
	However, Duan et al. teaches generating a target knowledge sample data set according to the first knowledge sample data set and the second knowledge sample data set (See Paragraph 81 “generate benchmark dataset”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) and Clark et al. (knowledge graphs) with Duan et al.  (benchmark graph data).  This would have facilitated generating resource description framework benchmarks.  See Duan et al. Paragraphs 4-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  

Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US Pub. No. 20170052995) and Clark et al. (US Pub. No. 20170161311) and Duan et al. (US Pub. No. 20120197884) in further view of McAteer et al. (US Pub. No. 20170147635).

The Wang et al. reference as modified by Clark et al. and Duan et al. teaches all the limitations of claim 1.  Regarding claim 2, Wang et al. reference as modified by Clark et al. and Duan et al. does not disclose taking samples with the same P, and with the same S or the same O in the first knowledge sample data set and the second knowledge sample data set as a group of samples.
However, McAteer et al. teaches the method according to claim 1, wherein before the generating a target knowledge sample data set according to the first knowledge sample data set and the second knowledge sample data set, the method further comprises: 
taking samples with the same P, and with the same S or the same O in the first knowledge sample data set and the second knowledge sample data set as a group of samples (See McAteer et al. Paragraph 44 “identify important semantic frames like verb (subject, object) or noun-phrase sub-trees, are sufficient for the proposed method. However, a good quality deep parser may be used to identify more complex syntactic relationships between words and concepts, and is therefore preferred”); 
acquiring parallel words of elements with different element values in each group of samples (See McAteer et al. Paragraph 12 “performing word sense disambiguation and induction to filter irrelevant triples and/or generate triples”); 
supplementing the parallel words to an SPO triplet of the corresponding group of samples and generating a third knowledge sample data set (See McAteer et al. Paragraph 67 “a kind of word-sense inference or induction, will allow the supplementing of triples extracted from the domain corpus with additional information that may help to score and rank, and ultimately decide whether or not to update the graph with new domain-specific assertions”); 
wherein the generating a target knowledge sample data set according to the first knowledge sample data set and the second knowledge sample data set comprises: 
generating the target knowledge sample data set according to the first knowledge sample data set, the second knowledge sample data set, and the third knowledge sample data set (See McAteer et al. Paragraph 81 “generate benchmark dataset”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) and Clark et al. (knowledge graphs) and Duan et al. (benchmark graph data) with McAteer et al. (semantic graph).  This would have facilitated Selective curation of knowledge.  See McAteer et al. Paragraphs 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  
With respect to claim 8, it is rejected on grounds corresponding to above rejected claim 2, because claim 8 is substantially equivalent to claim 2.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 2, because claim 14 is substantially equivalent to claim 2.

Claim(s) 3-4, 9-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US Pub. No. 20170052995) and Clark et al. (US Pub. No. 20170161311) and Duan et al. (US Pub. No. 20120197884) in further view of Dawson et al. (US Pub. No. 20140019385).
The Wang et al. reference as modified by Clark et al. and Duan et al. teaches all the limitations of claim 1.  Regarding claim 3, Wang et al. reference as modified by D’Souza does not disclose for each source file, dividing the source text and generating a first candidate sentence text set.
However, Dawson et al. teaches the method according to claim 1, wherein before the searching, in the source texts, m first texts that match the n SPO entries, the method comprises: 
for each source file, dividing the source text and generating a first candidate sentence text set (See Paragraph 231-232 “preprocess documents in order to create a document container per document that describes structure and identifies parseable text zones; split text into paragraphs, paragraphs into sentences and employ tokenizers to obtain lexical units”); 
performing a filtering process on the first candidate sentence text set and generating a second candidate sentence text set (See Paragraph 234 “create simple subject-predicate-object clauses from complex sentences using a set of rules and heuristic”); 
wherein the searching (See Paragraph 234 “create simple subject-predicate-object clauses from complex sentences using a set of rules and heuristic”), in the source texts, m first texts that match the n SPO entries comprises: 
for each source file, searching, in the second candidate sentence text set, a first text that matches the n SPO entries (See Paragraph 238 “match similar concepts based on configurable thresholds using advanced term comparisons, conceptual hierarchies and sense disambiguation through context”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction) and Clark et al. (knowledge graphs) and Duan et al. (benchmark graph data) with Dawson et al. (semantic networks).  This would have facilitated determine a plurality of SVO chunked text directly from the plurality of PoS tokens using a machine learning chunker model.  See Dawson et al. Paragraphs 19-23.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 2, because claim 14 is substantially equivalent to claim 2.

The Wang et al. reference as modified by Clark et al. and Duan et al. and Dawson et al. teaches all the limitations of claim 3.  Regarding claim 4, Dawson et al. teaches the method according to claim 3, wherein the performing a filtering process on the first candidate sentence text set and generating a second candidate sentence text set comprises: 
filtering first candidate sentence texts whose lengths satisfy a preset range in the first candidate sentence text set and generating the second candidate sentence text set (See Paragraph 385 “selecting various lengths and keyword associations of document summaries”). 

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 3, because claim 9 is substantially equivalent to claim 3.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 4, because claim 10 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 3, because claim 15 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 4, because claim 16 is substantially equivalent to claim 4.

Claim(s) 5-6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 20170052995) and Clark et al. (US Pub. No. 20170161311) and Duan et al. (US Pub. No. 20120197884) in further view of Tonkin et al. (US Pub. No. 20170083547).
	The Wang et al. reference as modified by Clark et al. and Duan et al. teaches all the limitations of claim 1.  Regarding claim 5, Wang et al. as modified by Clark et al. and Duan et al. does not performing a right-or-wrong check on each sample in the target knowledge sample data set, and deleting a wrong sample from the target knowledge sample data set.
	However, Tonkin et al. teaches disclose the method according to claim 1, wherein after the generating a target knowledge sample data set, the method further comprises: 
performing a right-or-wrong check on each sample in the target knowledge sample data set, and deleting a wrong sample from the target knowledge sample data set (See Paragraph 184 “Transformed and required data is retrieved based on user validation at 694, with retrieved data as well as a list of user validations combining to generate a source-based ontology as the final result at 695. The ontology can then be mapped to a formalised ontology at 696 or used in other processes as required. This enables easier integration, alignments, mapping and matching from sources ontology to target ontology”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wang et al. (knowledge construction)  and Clark et al. (knowledge graphs) and Duan et al. (benchmark graph data) with Tonkin et al. (putative ontology).  This would have facilitated developing ontologies.  See Tonkin et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: extracting subject-verb-object (SVO).  

	The Wang et al. reference as modified by Clark et al. and Duan et al. and Tonkin et al. teaches all the limitations of claim 1.  Regarding claim 5, Tonkin et al. teaches the method according to claim 5, wherein the performing a right-or-wrong check on each sample in the target knowledge sample data set comprises: 
converting each sample in the target knowledge sample data set into a preset format, and performing a right-or-wrong check on each sample in the target knowledge sample data set in the preset format, and deleting a wrong sample from the target knowledge sample data set (See Paragraph 184 “Transformed and required data is retrieved based on user validation at 694, with retrieved data as well as a list of user validations combining to generate a source-based ontology as the final result at 695. The ontology can then be mapped to a formalised ontology at 696 or used in other processes as required. This enables easier integration, alignments, mapping and matching from sources ontology to target ontology”). 
With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 5, because claim 11 is substantially equivalent to claim 5.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 6, because claim 12 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 5, because claim 17 is substantially equivalent to claim 5.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 6, because claim 18 is substantially equivalent to claim 6.

Response to Arguments
Applicant's arguments filed February 02, 2021, have been fully considered but they are not persuasive.
In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claim(s) 1, 7, and 13”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “re-filtering texts in the m first text satisfy the SPO triplet formats, searching, in the source texts, m first texts that match the n SPO entries, and generating a first knowledge sample data set, wherein each sample in the first knowledge sample data set comprises a four-tuple composed of S, P, O and a first text “  Clark et al. have been added to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20180267950 is directed AUTOMATED DOCUMENT AUTHORING ASSISTANT THROUGH COGNITIVE COMPUTING: [0034] responsive to the user selecting a create template option, a template is created and added to a repository, for example, a template repository. These templates may have styling and semantic structuring rules. For instance, these rules may define expected visual representation (e.g., two columns, authors and their affiliation on top of the page). Semantic rules can be defined by authors who want to specify milestones and/or broad subjects that should be covered in the document. By using those semantic rules, the cognitive system 116 may check for pre-defined milestones and goals, narrative evolution and subjects that should be covered. Rules are expressed in a given notation, which may be extensible markup language (XML), subject-predicate-object (SPO) triples, and/or others.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154